                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


MONICA INGER SLOAN,

       Plaintiff,
                                                    Case No. 17-11150
v.
                                                    Hon. Marianne O. Battani
COMMISSIONER OF SOCIAL SECURITY,

       Defendant.

_____________________________________/


         OPINION AND ORDER OVERRULING PLAINTIFF’S OBJECTIONS
     AND ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

I.     INTRODUCTION

       Before the Court are objections filed by Plaintiff Monica Inger Sloan (Dkt. 26) to

Magistrate Judge Elizabeth A. Stafford’s March 29, 2018 Report and Recommendation

(“R & R”) (Dkt. 25). In the R & R, the Magistrate Judge recommends that the Court

deny Plaintiff’s motion for summary judgment (Dkt. 17), grant the Defendant

Commissioner of Social Security’s motion for summary judgment (Dkt. 23), and affirm

the challenged decision of the Defendant Commissioner. For the reasons discussed

below, the Court OVERRULES Plaintiff’s objections and ADOPTS the Magistrate

Judge’s R & R in its entirety.
II.    STATEMENT OF FACTS

       Neither party has objected to the Magistrate Judge’s statement of the

background facts concerning Plaintiff’s claim for Social Security disability insurance

benefits, her medical and treatment history, and her testimony at the administrative

hearing. Accordingly, the Court adopts these unchallenged portions of the R & R.

III.   STANDARD OF REVIEW

       A district court must conduct a de novo review of any portion of a magistrate

judge’s R & R to which a party objects. 28 U.S.C. § 636(b)(1). The district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” 28 U.S.C. § 636(b)(1). The requirement of de novo review “is a

statutory recognition that Article III of the United States Constitution mandates that the

judicial power of the United States be vested in judges with life tenure.” United States v.

Shami, 754 F.2d 670, 672 (6th Cir. 1985). Accordingly, Congress enacted 28 U.S.C. §

636(b)(1) to “insure[ ] that the district judge would be the final arbiter” of matters referred

to a magistrate judge. Flournoy v. Marshall, 842 F.2d 875, 878 (6th Cir. 1988).

       The Court must affirm the decision of the Defendant Commissioner so long as “it

is supported by substantial evidence and was made pursuant to proper legal

standards.” Rogers v. Commissioner of Social Security, 486 F.3d 234, 241 (6th Cir.

2007). “Substantial evidence is defined as more than a scintilla of evidence but less

than a preponderance; it is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Rogers, 486 F.3d at 241 (internal quotation

marks and citation omitted). If the Commissioner’s decision is supported by substantial

evidence, “it must be affirmed even if the reviewing court would decide the matter

                                              2
differently, and even if substantial evidence also supports the opposite conclusion.”

Cutlip v. Secretary of Health & Human Services, 25 F.3d 284, 286 (6th Cir. 1994)

(citations omitted).

       When determining whether the Defendant Commissioner’s factual findings are

supported by substantial evidence, the Court confines its examination to the

administrative record considered as a whole. Wyatt v. Secretary of Health & Human

Services, 974 F.2d 680, 683 (6th Cir. 1992) (internal quotation marks and citation

omitted). There is no requirement, however, that either the Commissioner or this Court

must discuss every piece of evidence in the record. Kornecky v. Commissioner of

Social Security, No. 04-2171, 167 F. App’x 496, 508 (6th Cir. Feb. 9, 2006). Further, in

reviewing the Defendant Commissioner’s resolution of Plaintiff’s claim for benefits, this

Court does not “try the case de novo, resolve conflicts in evidence, or decide questions

of credibility.” Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007).

IV.    ANALYSIS

       A.     Plaintiff’s First Objection

       Plaintiff advances two objections to the R & R. First, she takes issue with the

decision of the Administrative Law Judge (“ALJ”) to give “significant weight” to the

opinion of a non-examining state agency consultant, R.H. Digby, M.D., (see Admin.

Record at 30), and she contends that the Magistrate Judge misapplied the pertinent

Sixth Circuit precedent in upholding the ALJ’s determination on this point. Specifically,

Plaintiff points to Miller v. Commissioner of Social Security, 811 F.3d 825, 834 (6th Cir.

2016), in which the Sixth Circuit considered the authority of an ALJ to “assign[] greater

weight to a state agency consultant’s opinion than to that of a treating or examining

                                             3
source.” The court recognized that this may be permissible “under certain

circumstances,” such as “where the non-examining source’s opinion ‘is based on a

review of a complete case record.’” Miller, 811 F.3d at 834 (quoting Social Security

Ruling 96-6p, 1996 WL 374180, at *3 (July 2, 1996)); see also Fisk v. Astrue, No. 06-

4677, 253 F. App’x 580, 585 (6th Cir. Nov. 9, 2007). However, the Sixth Circuit

emphasized that when this is not the case — i.e., when “the non-examining source did

not review a complete case record” — the reviewing court “require[s] some indication

that the ALJ at least considered these facts before giving greater weight to an opinion

from the non-examining source.” Miller, 811 F.3d at 834 (internal quotation marks and

citations omitted); see also Fisk, 253 F. App’x at 585. In the case before the court, the

“ALJ gave no such indication,” and the court therefore concluded that the ALJ “did not

provide a sufficient explanation for assigning significant weight to a non-examining

source’s opinion.” Miller, 811 F.3d at 834.

       In this case, all are agreed that Dr. Digby did not have the complete case record

available to him at the time he issued his November 18, 2014 assessment of Plaintiff’s

physical residual functional capacity. In particular, within a short time after Dr. Digby’s

assessment, a lumbar MRI was performed on November 23, 2014, (see Admin. Record

at 280-81), and Plaintiff underwent electrodiagnostic testing on December 19, 2014,

(see id. at 272-74). Nonetheless, the Magistrate Judge concluded that the ALJ satisfied

the dictates of Miller — and thus acted appropriately in according significant weight to

the opinion of Dr. Digby — by “accurately summariz[ing] the results of both tests” that

were performed after Dr. Digby issued his assessment, and by “impos[ing] greater

limitations than those recommended by Dr. Digby based on [the ALJ’s] complete review

                                              4
of the record.” (R & R at 10-11.) Plaintiff, on the other hand, reads Miller as mandating

that the ALJ must have indicated in some way and taken “into account the fact that the

medical opinion [to which] he was giving significant weight was not based upon a

complete medical record.” (Dkt. 26, Plaintiff’s Objections at 2.) In Plaintiff’s view,

because the ALJ’s decision does not sufficiently reflect his recognition and appreciation

that Dr. Digby’s assessment was based on a review of a less-than-complete record, the

ALJ was not entitled to give greater weight to the opinion of this non-examining source

than the opinions of Plaintiff’s treating or examining physicians.

       The disposition of Plaintiff’s objection therefore turns upon the proper

interpretation of Miller and the other relevant Sixth Circuit precedents. Unfortunately,

Miller itself is not entirely clear on this point. As noted, the court in that case stated that

“[w]here the non-examining source did not review a complete case record, we require

some indication that the ALJ at least considered these facts before giving greater

weight to an opinion from the non-examining source.” Miller, 811 F.3d at 834 (emphasis

added) (internal quotation marks and citations omitted). Yet, the court does not explain

what “these facts” are that the ALJ must consider. The Magistrate Judge identified the

relevant facts as those that lie outside the portion of the case record that the non-

examining source, Dr. Digby, reviewed in rendering his opinion. (See R & R at 10-11.)

Plaintiff, however, construes Miller’s reference to “these facts” as dictating that if an ALJ

elects to give significant weight to the “opinion of a one-time examiner who lack[s] full

knowledge of the record,” the ALJ’s decision must “ma[k]e it clear that he recognized

that shortcoming” in the non-treating source’s opinion. (Plaintiff’s Objections at 2-3.)



                                               5
       The Court finds that the Magistrate Judge has advanced the better reading of

Miller. First and foremost, when the court in Miller referred to “these facts” that the ALJ

must consider, it was quoting from the Sixth Circuit’s earlier decision in Fisk, 253 F.

App’x at 585. In that case, the ALJ gave greater weight to the opinion of a state agency

medical consultant than to that of the claimant’s treating physician. As in Miller, the

court in Fisk recognized that this was permissible if, for example, “the State agency

medical consultant’s opinion is based on a review of a complete case record that

provides more detailed and comprehensive information than what was available to the

[claimant’s] treating source.” Fisk, 253 F. App’x at 585 (internal quotation marks,

alterations, and citation omitted). Yet, the court found that the opposite was true in that

case: “where, as here, the treating source referred [the claimant] to numerous sources

and made recommendations that accounted for a year’s worth of specialists’ opinions,

we require some indication that the ALJ at least considered these facts before giving

greater weight to an opinion that is not based on a review of the complete case record.”

253 F. App’x at 585 (internal quotation marks and citations omitted). As used in Fisk,

the phrase “these facts” seemingly refers to the portion of the record that was available

to the treating physician but not the non-examining state agency medical consultant.

Because the non-examining consultant had access to less information than the treating

physician, the court insisted that the ALJ must account for this informational disparity

before giving greater weight to the opinion of the non-examining source, and it

concluded that the ALJ had not done so. Fisk, 253 F. App’x at 585-86.

       Other case law in this Circuit confirms this understanding of Miller. In Gibbens v.

Commissioner of Social Security, No. 15-2364, 659 F. App’x 238, 247-48 (6th Cir. Aug.

                                             6
16, 2016), for example, the Sixth Circuit held that the ALJ had properly credited the

opinion of a non-examining state agency consultant over the more restrictive opinion of

the plaintiff’s treating physician, despite the fact that the plaintiff continued to receive

medical treatment for several years past the date of the state agency consultant’s

assessment. In so ruling, the court held that the ALJ had “satisfied th[e] requirement”

set forth in Miller, where “the ALJ’s own analysis clearly spanned the entire record” and

“was informed by both [the state agency consultant’s] assessment and the findings of [a

prior] complete physical examination, as well as medical evidence later entered into the

record.” Gibbens, 659 F. App’x at 248. Similarly, in Bryant v. Commissioner of Social

Security, No. 17-10919, 2018 WL 3853599, at *1 (E.D. Mich. Aug. 14, 2018), the court

held that the ALJ had sufficiently accounted for the fact that a state agency consultant

had not reviewed the complete record in assessing the plaintiff’s psychological

limitations, where (i) “the ALJ recognized the dates of the various medical opinions,”

and thus “knew the consultant was not looking at a complete record because the

consultant’s report predated other opinions in the record,” and (ii) “the ALJ did not

wholesale adopt the consultant’s opinion,” but instead rendered a decision that made it

clear that “subsequent records were reviewed.” See also Bailey-Vassoff v. Berryhill,

No. 17-12090, 2018 WL 4292400, at *5-*6 (E.D. Mich. Sept. 10, 2018) (upholding the

ALJ’s reliance on the opinion of a non-examining state agency physician who “did not

review the complete case record,” where it was evident that the ALJ had “carefully

considered all of plaintiff’s medical records”); Downing v. Berryhill, No. 16-10321, 2017

WL 2214591, at *3 (E.D. Mich. March 16, 2017) (holding that the ALJ was entitled to

rely on the opinion of a state agency consultant that predated the opinions of two

                                               7
treating physicians, where “the ALJ recounted the evidence that followed [the

consultant’s] opinion” and incorporated an additional limitation based on one of the later

reports).

       Against this backdrop, the Court concurs in the Magistrate Judge’s determination

that the ALJ met the dictates of Miller by “accurately summarizing the results” of the two

tests that post-dated Dr. Digby’s opinion as part of “his review of the medical record,”

and by “impos[ing] greater limitations than those recommended by Dr. Digby based on

[this] complete review of the record.” (R & R at 10-11.) Although Plaintiff takes issue

with the Magistrate Judge’s understanding of what Miller requires, she acknowledges

that the ALJ did, in fact, “analyze[] the additional evidence” placed into the medical

record after Dr. Digby issued his opinion. (Plaintiff’s Objections at 3.) Moreover, the

Magistrate Judge correctly observed that Plaintiff has failed to show how the MRI and

electrodiagnostic tests conducted after Dr. Digby’s report might indicate that Plaintiff’s

impairments had worsened. (See id. at 11.) Even accepting Plaintiff’s assertion that

these tests revealed “significant findings” and diagnoses, (Plaintiff’s Objections at 3), the

Magistrate Judge aptly explained that such diagnoses “say[] nothing about [any]

disabling effects” resulting from the conditions disclosed in the tests, (R & R at 11).

Accordingly, the Court overrules Plaintiff’s first objection to the R & R.

       B.     Plaintiff’s Second Objection

       Plaintiff’s remaining objection to the R & R is more readily resolved. In Plaintiff’s

view, the Magistrate Judge erred in determining that the ALJ sufficiently accounted for

the opinion of consultative examiner R. Scott Lazzara, M.D., in formulating Plaintiff’s

residual functional capacity (“RFC”). As recognized by the Magistrate Judge, the ALJ

                                              8
erred in his reading of Dr. Lazzara’s November 6, 2014 report, asserting that this

physician “did not offer an opinion regarding the claimant’s physical ability to perform

basic work activities.” (Admin. Record at 30.) In fact, Dr. Lazzara’s report does “include

a chart with a list of abilities and [an] indicat[ion] whether or not [Plaintiff] could perform

each.” (R & R at 8 (citing Admin. Record at 263-64).) Nonetheless, the Magistrate

Judge concluded that the ALJ’s treatment of Dr. Lazzara’s opinion was supported by

substantial evidence, where (i) it was “far from clear that Dr. Lazzara’s opinion supports

a finding that [Plaintiff] requires a more restrictive RFC,” and (ii) Dr. Lazzara was “not a

treating physician,” and the ALJ thus “was not required to defer to his opinion.” (R & R

at 11-12.) Plaintiff now challenges this ruling, arguing that the Magistrate Judge has

“misse[d] the point of [her] argument” — namely, that the ALJ cannot be said to have

properly accounted for Dr. Lazzara’s opinion when he seemingly failed “to realize that

Dr. Lazzara even rendered findings” as to Plaintiff’s need for “a walking aid to reduce

pain.” (Plaintiff’s Objections at 4.)

       This objection is defeated by a careful reading of the ALJ’s decision. According

to Plaintiff, the ALJ wholly failed to realize that Dr. Lazzara offered an opinion regarding

Plaintiff’s need for an assistive device to reduce her pain while walking, and instead

determined that the only “evidence as to [P]laintiff’s need for a cane came from [P]laintiff

herself.” (Id. at 4-5.) Yet, while it is true that the ALJ’s decision twice refers to Plaintiff’s

own testimony that “she requires the use of a cane for prolonged ambulation,” the ALJ

also stated that Dr. Lazzara “recommended the use of a cane for pain control.” (Admin.

Record at 30.) This is precisely what Dr. Lazzara wrote at the conclusion of his report

— i.e., that “[t]he use of a cane for pain control would be helpful,” (id. at 269) — and he

                                                9
also checked boxes earlier in this report indicating that “clinical evidence support[s] the

need for [a] walking aid” in order to “[r]educe [p]ain,” (id. at 264).

       Thus, there is no basis for Plaintiff’s assertion that the ALJ failed to “consider

[Dr. Lazzara’s] opinion at all,” (Plaintiff’s Objections at 5), in determining, as part of

Plaintiff’s RFC, that Plaintiff was “limited to jobs that can be performed while using a

handheld assistive device for uneven terrain or prolonged ambulation,” (Admin. Record

at 26). Rather, for the reasons stated in the R & R, the ALJ sufficiently accounted for

Dr. Lazzara’s opinion on this point in formulating Plaintiff’s RFC. (See R & R at 11-13.)

To the extent that the ALJ did not adopt this opinion in full, the Magistrate Judge

correctly observed that he was not obligated to do so, but instead “was required to

consider the consistency of [Dr. Lazzara’s] opinion with the record as a whole.” (Id. at

12.) The Court agrees with the Magistrate Judge that the ALJ discharged this duty.




V.     CONCLUSION

       The Court has reviewed de novo the entire record and the pleadings, giving

particular attention to those portions of the record relevant to Plaintiff's objections. 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). For the reasons stated above, the

Court ADOPTS the Magistrate Judge’s March 29, 2018 report and recommendation

(Dkt. 25) in its entirety, and OVERRULES Plaintiff's April 12, 2018 objections to the

report and recommendation (Dkt. 26). Accordingly, Plaintiff’s motion for summary



                                              10
judgment (Dkt. 17) is DENIED, Defendant’s motion for summary judgment (Dkt. 23) is

GRANTED, and the challenged decision of the Defendant Commissioner is AFFIRMED

pursuant to sentence four of 42 U.S.C. § 405(g).

         IT IS SO ORDERED.



Date: February 6, 2019                                              s/Marianne O. Battani
                                                                    MARIANNE O. BATTANI
                                                                    United States District Judge



                                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing Order was served upon counsel of record via the Court's ECF System to their
respective email addresses or First Class U.S. mail to the non-ECF participants on February 6, 2019.


                                                                              s/ Kay Doaks
                                                                              Case Manager




                                                              11
